JAMES C. EATON, District Attorney Barron County
You request my opinion whether persons who are not county board members and who are serving on a nonstatutory county board committee such as a Committee on Aging may be paid a per diem.
The answer to this question is no.
If the committee is a county board committee, its membership must be limited to members who are supervisors. Section 59.06
(1), Stats., provides that county board committees shall be appointed "from the members of the board" (emphasis added), and sec. 59.06 (2), Stats., provides for the compensation to be paid such members. 21 OAG 389 (1932); 22 OAG 79 (1933); 23 OAG *Page 304 
712 and 834 (1934); 24 OAG 649 (1935); 57 OAG 130 (1968). Persons on county board committees who are not county board members have no official status.
35 OAG 169 (1946) is not in conflict. That opinion was not concerned with a committee of the county board appointed under sec. 59.06, Stats., but with a statutory farm drainage board prescribed by then sec. 88.04 (10), Stats., whose membership was not limited to county board members.
This is not to say that a county board is without power to create a committee on aging composed of noncounty board members and to provide compensation and expense reimbursement for the members serving thereon. As you suggest, sec. 59.07 (93), Stats., is one statute which grants the board power to involve itself in matters pertaining to the aged. There are other statutes which directly or indirectly authorize a county to engage in activities which are of special concern to the aged.
Where a county has power to act in a given area and the duty has not been constitutionally or statutorily assigned to an officer elected under Wis. Const. art. V I, sec. 4, or to the county executive, county assessor or judge, and the matter is not one of such statewide concern that it must be carried out by the use of the officer, board, commission or committee established by or under the statute which prescribes composition and qualifications for membership, the county board has power to create any committee, commission, position or office to carry out such power as it deems necessary and to determine the method of selection of any officers involved. See sec. 59.025 (1), (2), (3) and (4), Stats.
A committee created by a county board under sec. 59.025 (3)(a), Stats., is not a committee of the board. In view of secs. 59.03
(4) and 66.11 (2), Stats., there is a question whether membership could include county board members. However, sec. 59.025 (3)(c), Stats., would permit such duties to be carried out by a committee of the board. Where a committee is created by a county board under sec. 59.025 (3) (a), Stats., and is not composed of county board supervisors, the county board can authorize payment of compensation in the form of salary or per diem to committee members and can reimburse such members for their necessary and reasonable expenses by reason of sec. 59.15 (2) and (3), Stats. Where the duty is carried out by a committee of the *Page 305 
county board composed of county board members, any right to compensation for such services is governed by secs. 59.06 (2),59.03 (1)(c), (2)(c), (3)(i) and (j), Stats.
BCL:RJV